DETAILED ACTION
This Office action is in response to the amendment and remarks filed on October 26th, 2020.  Claims 1-3 are pending, all are as previously presented. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, section II-C, filed October 26th, 2020, with respect to the rejection(s) of claim(s) 1 under US 2012/0238795 (Bert et al.) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2009/0163799 (Erbel et al.).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an irradiation unit that irradiates a patient with a charged particle beam” and “a lesion area position detection unit that detects a position of a lesion area of the patient” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0238795 (Bert et al.) in view of US 2012/0181428 (the ‘428 publication).
Regarding claim 1, Bert et al. discloses a charged particle beam treatment apparatus comprising: an irradiation unit that irradiates a patient with a charged particle beam (fig. 4 & 7, elements 21,54, 52, & 56); a lesion area position detection unit that detects a position of a lesion area of the patient (fig. 4 & 7, element 58); and a control unit that controls the irradiation unit, based on the position of the lesion area detected by the lesion area position detection unit (fig. 4 & 7, element 70), 
The ‘795 publication does not disclose wherein in a case where the position of the lesion area in a depth direction along the irradiation axis is out of a predetermined range, the control unit stops irradiation using the charged particle beam, and in a case where the position of the lesion area falls again within the predetermined range, the control unit resumes the irradiation using the charged particle beam.
Erbel et al. discloses a charged particle beam treatment apparatus wherein in a case where the position of the lesion area is out of a predetermined range, the control unit stops irradiation using the charged particle beam, and in a case where the position of the lesion area falls again within the predetermined range, the control unit resumes the irradiation using the charged particle beam (‘A method to compensate for this motion is gating which means that the irradiation beam is switched off each time the target moves out of a predefined window.’ P 35).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the apparatus of Bert et al. to include the gating of Erbel et al. in the depth direction because Bert et al. discloses that the motion compensation method it uses in the lateral directions is difficult to perform with respect to depth (which is defined by energy (‘Lateral active motion compensation (1- or 2-dimensional is performed without longitudinal active motion compensation. This is particularly advantageous because it is relatively complex to actively adapt the beam energy.’ P 143).
Regarding claim 3, Bert et al. in view of Erbel et al. discloses the charged particle beam treatment apparatus according to claim 1, wherein the lesion area position detection unit detects a body surface motion of the patient, and detects the position of the lesion area by estimating the position of the lesion area from the body surface motion (The actual position of the currently irradiated grid position i is determined by means of motion sensing device 58, which captures the motion of body 30, and the position adaptation table stored in therapy control system 70.’ P 73).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bert et al. in view of Erbel et al. as applied to claim 1 above, and further in view of US 2007/0295910 (Harada).
Regarding claim 2, Harada discloses a charged particle beam treatment apparatus with a lesion area position detection unit includes a CT scanner which acquires a CT image of the lesion area (fig. 16 & 17, elements 731,732, 741, and 742). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the CT scanner of Harada for the camera of Bert so that the tumor position could be measured directly, reducing errors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896